TtjrNer, J., dissenting: In my opinion the evidentiary facts, or, as termed by the Supreme Court in United States v. Cumberland Public Service Co., supra, the subsidiary facts show that the sale was made by petitioner and all that was done by the stockholders in their individual capacities was to indulge in carefully clocked ritualistic formalities. The Supreme Court decision in the above case lays down no new rule, but adheres to what had already been said in Commissioner v. Court Molding Co., supra, namely, that the question to be determined was one of fact. It supplies no formula for transforming ritual into reality by a lip service recitation of fundamental principles. Kern, Disney, Oppeb, and Baum, JJ., agree with this dissent.